DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Han et al. (US Pub: 2014/0004828 A1) do not teach “A biological information measuring instrument comprising: a biological information acquisition unit configured to measure a living body to acquire biological information on the living body; an alarm unit configured to produce an alarm for reducing body movements of the living body; and a control unit configured to control the biological information acquisition unit and the alarm unit, wherein: the alarm unit starts the alarm at an alarm starting time and ends the alarm at an alarm ending time; the biological information acquisition unit starts acquisition of the biological information at an acquisition starting time; the control unit sets the acquisition starting time so as to fall in a prescribed range of time defined using the alarm starting time as a reference; the alarm unit includes a visual alarm unit configured to perform, as the alarm, an alarm operation visually calling for attention from the living body; and the alarm operation is an operation that calls for attention to the alarm operation without suggesting the acquisition of the biological information to the living body.”.
Specifically, the prior art Han do not teach the visual alarm and the alarm operation is an operation that calls for attention to the alarm operation without suggesting the acquisition of the biological information to the living body (i.e. the Han’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Flaherty (US Patent 7,881,780) is cited to teach the embodiment of figures 3-4 which shows a biological brain signal input system for medical display and tracking communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 26, 2022.
   20140331791